Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 9 March 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 9 March 1821
				
				In answer to your last Letter I can only say that I regret as much as you do the precipitation with which you left me although I am very confident you will derive much advantage from the change and the happiest results to your future peace of mind—As it regards your immediate situation your father and myself mutually disapprove your plan of Boarding in your chamber alone and would much prefer your changing the room altogether for one nearer to or to lodge and board at Mrs. Mellins if that is possible until you enter College—The walk which you mention is much too far in bad, cold, or hot weather and the only remedy is the one above proposed or to board with the family where you reside if they are suitable people—At any rate he will prefer every change to the one you propose which is calculated to encourage a disposition altogether incompat with your future prospects or your future happiness—As the novelty wears off you will insensibly become reconciled to society which will be a great relief to my mind as I have too much encouraged the distaste which you have acquired for company and rendered you unamiable and unsociable a fault productive of the worst consequences in this Country—I have not yet been able to send your Trunk but shall do it as soon as the weather admits of it as we have just had a new Winter and I fear shall have a new Influenza as every body is catching cold again—Give my love to your Brothers and tell them even belle passions will not excuse any omissions of correspondence. Johnson is in the glooms again having a return of the fit which had siezed before your departure, but which had apparently somewhat subsided until the Balls &cc ceased and threw his heart upon his imagination again. He as well as Mary desires to be rememberedAdieu / Your Mother
				
					L C Adams
				
				
			